Motion for a change of venue denied. Memorandum: *887The District Attorney has failed to submit any proof to sustain his claim that a fair and impartial trial cannot be had in the Onondaga County Court. The cross-examination by the prosecutor of the defense witnesses, Nolan and Fox, was improper and highly prejudicial to the defendant. If a mistrial had not been granted a jury verdict finding defendant guilty of any crime would have been placed in serious jeopardy by this improper cross-examination. The other charges in the moving papers leveled against the trial court and the Presiding Judge thereof are without merit. It is alleged, among other things, that “ The favor of the Court to the defendant’s case is shown * * * in its continued refusal to allow the People to make offers of proof.” To substantiate this serious charge it is claimed that the court refused to receive in evidence telephone conversations claimed to have been made between the victim of the homicide before her death and third persons not in the presence of the defendant. Such evidence was so clearly inadmissible that the persistence of the prosecutor in now using it to sustain a charge that the trial court was biased is difficult to understand. We have examined all of the allegations of the District Attorney and in fairness to the Presiding Judge state that the charges of bias and unfairness are without basis in fact. Indeed, the Trial Judge acted with remarkable restraint under highly provocative circumstances.